OPINION — AG — ** PROFESSIONAL FUND RAISERS — REGISTER ** DOES SECT. 7 OF HOUSE BILL NO. 699 APPLY TO A PERSON WHO PERFORMS THE SERVICE ENUMERATED FOR A CHARITABLE ORGANIZATION? — NEGATIVE (THIS PERSON RECEIVES NO PAYMENTS OR PROFITS, SCHEDULES WEEKLY MAILING, ETC. BUT DOES NOT DISBURSE FUNDS BELONGING TO THE CHARITABLE ORGANIZATION) . . DOES THIS PERSON HAVE TO REGISTER AS A "PROFESSIONAL FUND RAISER"? . . (CHARITABLE CONTRIBUTIONS NON PROFIT, SECRETARY OF STATE, REGISTERED) CITE: 18 O.S. 552.2 [18-552.2], 18 O.S. 552.7 [18-552.7] 18 O.S. 552.16 [18-552.16](JAMES P. GARRETT)